

Exhibit 10.60
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
Executive Employment Agreement between Gran Tierra Energy Colombia Ltd., a Utah
partnership (the “Partnership”), which is a wholly-owned subsidiary of Gran
Tierra Energy Inc., a Nevada corporation (“Gran Tierra”) and Edgar Louis Dyes
(the “Executive”, collectively with the Partnership and Gran Tierra, the
“Parties”).


RECITALS:
 
A.           The Executive has specialized knowledge and valuable skills and
experience which are critical to the management and success of the business.
 
B.           The Partnership and Gran Tierra wish to secure the services of the
Executive and to ensure that the Executive remains President of the Partnership.
 
C.           The Executive is currently an employee of the Partnership pursuant
to an employment agreement between the Executive and Argosy Energy International
Colombia Ltd. dated April 1, 2006 (the “Prior Agreement”).
 
D.           The Parties wish to set forth their entire understanding and
agreement with respect to the subject matter hereof and replace the Prior
Agreement in its entirety with this Executive Employment Agreement (the
“Agreement”).
 
Therefore, the Parties agree as follows:
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES
 
1.1 Position
 
The Partnership confirms the appointment of the Executive to the position of
President of Gran Tierra Energy Colombia and Executive shall perform the duties
and responsibilities set out in Schedule “A” to this Agreement as well as those
duties reasonably assigned to the Executive by the Board of Directors of Gran
Tierra (the “Board”).  The Parties agree that the relationship between the
Partnership and the Executive created by this Agreement is that of employer and
employee.
 
1.2 Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Board.

 
1

--------------------------------------------------------------------------------

 

1.3 Reassignment
 
The Executive shall not be reassigned to another position within the Partnership
itself, or to a position within another subsidiary or Gran Tierra, or other
affiliated or related corporate entity (a “Member Company” or “Member
Companies”) or alter the duties, responsibilities, title, or reporting lines of
the Executive or change the location of the Executive’s employment unless the
Executive agrees to such reassignment or alteration.
 
1.4 Travel
 
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities. The Executive shall be entitled to fly business class only for
international flights and shall use economy for domestic travel.  The Executive
will be entitled to choose suitable accommodations when traveling on the
Partnership’s or Gran Tierra’s business.
 
ARTICLE 2
TERM OF EMPLOYMENT
 
The Executive’s employment with the Partnership is for no specified duration and
constitutes at-will employment. The Executive’s employment may be terminated at
any time by either the Partnership or the Executive, subject to the provisions
of Article 9.
 
ARTICLE 3
BASE SALARY
 
The Executive will be paid an annual salary in the amount determined by the
Board, subject to required withholdings (the “Base Salary”).  The Executive’s
Base Salary will be payable in accordance with Partnership practices and
procedures as they may exist from time to time. Base Salary will be reviewed and
may be increased on an annual basis by the Partnership, with input from the
Executive.
 
ARTICLE 4
BONUS
 
4.1 Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment (the “Bonus”) as determined by the Board from time to time.
 
4.2 Bonus Payment
 
The Bonus shall be payable within sixty (60) days after the end of the fiscal
year (but in no event later than March 15 of such following year), and will be
based upon the Executive’s performance during the preceding year.

 
2

--------------------------------------------------------------------------------

 

ARTICLE 5
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by Gran Tierra for the Partnership’s employees and for
its executives, including reasonable health and life insurance in the United
States for the Executive and his dependents or reimbursement for such health and
life insurance premiums.  During a leave of absence for disability, the
Partnership will continue to pay the Executive’s Base Salary (less any amounts
paid pursuant to a short term disability insurance policy) until such time as
the Executive begins to receive long-term disability insurance benefits.


Executive will be based in Bogotá Colombia and will be allowed to travel, at
Partnership’s expense, to the United States as often as reasonably necessary to
attend personal business, subject to the Colombia residence
requirements.  Partnership will provide reasonable housing, auto, club and
living expenses to Executive while performing his duties in Colombia, in a
manner consistent with such benefits as they were provided to Executive in the
first calendar quarter of 2006.


ARTICLE 6
VACATION
 
The Executive will be entitled to one month of paid vacation per year. Payment
of all vacation pay will be at Base Salary. The Executive will arrange vacation
time to suit the essential business needs of the Partnership and Gran Tierra.
Unused vacation entitlement will be carried over into the following calendar
year to a maximum entitlement of eight weeks in any one year. On leaving the
employment of the Partnership for whatever reason, the Partnership will
compensate the Executive for any accrued but unused vacation entitlement based
upon the Executive’s then current Base Salary.
 
ARTICLE 7
STOCK OPTIONS
 
Gran Tierra will provide the Executive with the right to participate in stock
option plans and/or incentive award plans maintained by Gran Tierra and approved
by the Board.
 
ARTICLE 8
PERQUISITES AND EXPENSES
 
The Partnership recognizes that the Executive will incur expenses in the
performance of the Executive’s duties. The Partnership shall reimburse the
Executive for any reasonable out of pocket expenses incurred in the course of
employment.  To the extent that any expense reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any such reimbursements payable
pursuant to this Agreement shall be paid no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and the right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.

 
3

--------------------------------------------------------------------------------

 

ARTICLE 9
 
TERMINATION OF EMPLOYMENT
 
9.1 Termination Without Notice
 
This Agreement and the Executive’s employment with Partnership may be
terminated, without Partnership being obligated to provide the Executive with
advance notice of termination or pay in lieu of such notice, whether under
contract, statute, common law or otherwise, in the following circumstances:
 
(a)
Voluntary Resignation

 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of sixty (60) days’ advance written notice to the Partnership and
Gran Tierra. The Executive will not be entitled to receive any further
compensation or benefits whatsoever other than those which have accrued up to
the Executive’s last day of active service with the Partnership. The Partnership
may, at its discretion, waive in whole or in part such notice by paying the
Executive, following his last day of active service, his Base Salary during the
balance of such sixty (60) day period in lieu to the Executive on the
Partnership’s regular payroll dates.  This payment of Base Salary in lieu of
notice is intended to be exempt from Code Section 409A under Treasury Regulation
Section 1.409A-1(b)(4).
  
(b)
Cause



"Cause" is defined as any of the following:


(a) conviction of, or plea of nolo contendere to, a felony;


(b) participation in a fraud against the Partnership;
(c) participation in an act of dishonesty against the Partnership intended to
result in your personal enrichment;


(d) willful material breach of the Partnership's written policies;


(e) intentional significant damage to the Partnership's property by you;

 
4

--------------------------------------------------------------------------------

 

(f) material breach of this Agreement; or


(g) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Partnership shall provide notice to you describing the nature of the gross
unfitness and you shall thereafter have ten (10) days to cure such gross
unfitness if such gross unfitness is capable of being cured.


The Partnership may not terminate your employment for Cause unless and until you
receive a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the Board of Directors of the Gran Tierra ("Board") finding that
in the good faith opinion of the Board, that "Cause" exists and specifying the
particulars thereof in reasonable detail.
 
9.2 Termination by Partnership without Cause
 
The Partnership may terminate the Executive’s employment without Cause at any
time.  If such termination constitues a “separation from service” (as defined
under Treasury Regulation Section 1.409A-1(h)), and provided the Executive
executes and allows to become effective the Company’s standard form of release
of claims within thirty (30) days following the separation from service, the
Partnership will pay the Executive cash severance (the “Separation Package”)
equal to one years’ Total Cash Compensation in a lump sum on the date that is
thirty (30) days after the separation from service.
  
“Total Cash Compensation” is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.
  
9.3 Termination by the Executive for Good Reason
 
Should the Executive terminate his employment for Good Reason, as hereinafter
defined, and provided such termination constitues a separation from service, and
provided further that the Executive executes and allows to become effective the
Partnership’s standard form of release of claims within thirty (30) days
following the separation from service, the Partnership will pay the Executive
the Separation Package set out in section 9.2 in a lump sum on the date that is
thirty (30) days after the separation from service.  Failure of the Executive to
terminate his employment in a manner that constitutes a separation from service
effective not later than forty days (40) after the occurrence of any event which
would constitute Good Reason shall constitute waiver of his right under this
section 9.3 as to such triggering event.  Executive may terminate his employment
for Good Reason so long as Executive tenders his resignation to the Partnership
within thirty (30) days after the occurrence of the event that forms the basis
for the resignation for Good Reason; provided, however, that Executive must
provide written notice to the Partnership and Gran Tierra describing the nature
of the event that Executive believes forms the basis for the resignation for
Good Reason, and the Partnership and Gran Tierra shall thereafter have ten (10)
days to cure such event.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:

 
5

--------------------------------------------------------------------------------

 

 
(a)
an adverse change in the Executive’s position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;



 
(b)
a reduction by the Partnership of the Executive’s Base Salary except to the
extent that the annual base salaries of all other executive officers of the
Partnership or Gran Tierra are similarly reduced or any change in the basis upon
which the Executive’s annual compensation is determined or paid if the change is
or will be adverse to the Executive except that an award of annual performance
bonuses by Gran Tierra’s Compensation Committee (and approved by the Board of
Directors of Gran Tierra) are discretionary and in no instance shall be
considered adverse to Executive if such performance bonus is reduced from a
prior year or if an annual performance bonus is not paid;



 
(c)
a Change in Control (as defined below) of Gran Tierra occurs; or



 
(d)
any breach by the Partnership of any material provision of this Agreement.



A “Change in Control” is defined as:


(a) a dissolution, liquidation or sale of all or substantially all of the assets
of Gran Tierra;


(b) a merger or consolidation in which Gran Tierra is not the surviving
corporation;


(c) a reverse merger in which Gran Tierra is the surviving corporation but the
shares of Gran Tierra’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or


(d) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by Gran Tierra or any affiliate of Gran Tierra) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of Gran Tierra representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.

 
6

--------------------------------------------------------------------------------

 

9.4           Section 409A.  Application of Internal Revenue Code Section
409A.   If the Partnership (or, if applicable, the successor entity thereto)
determines that the Separation Package and/or any other termination payments and
benefits provided under this Agreement or otherwise (the “Payments”) constitute
“deferred compensation” under Code Section 409A (together, with any state law of
similar effect, “Section 409A”) and Executive is a “specified employee” (as such
term is defined in Section 409A(a)(2)(B)(i)) of the Partnership or any successor
entity thereto upon his separation from service, then, solely to the extent
necessary to avoid the incurrence of the adverse personal tax consequences under
Section 409A as a result of the payment of compensation upon his separation from
service, the timing of the Payments shall be delayed as follows:  on the earlier
to occur of (i) the date that is six months and one day after the date of the
separation from service or (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Partnership (or the successor
entity thereto, as applicable) shall (A) pay to Executive a lump sum amount
equal to the sum of the Payments that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Payments had not been delayed pursuant to this paragraph and (B) commence
paying the balance of the Payments in accordance with the applicable payment
schedules set forth above.  Notwithstanding the foregoing, it is intended that
each installment of the Payments provided under this Agreement is a separate
“payment” for purposes of Section 409A and that the Payments are exempt from
Section 409A under Treasury Regulation Section 1.409A-1(b)(4).   This Agreement
is intended to be interpreted to the greatest extent possible as providing for
payments that are exempt from, or, if that is not possible, compliant with, the
provisions of Section 409A.


ARTICLE 10
DIRECTORS/OFFICERS LIABILITY
 
10.1 Indemnity


Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement entered into between Gran Tierra and the
Executive.
 
10.2 Insurance


 
(a)
Gran Tierra shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer of Gran Tierra or a Member Company and
for a period of two years after the date that the Executive ceases to act as a
director or officer of Gran Tierra or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executive’s insurance coverage is, at all times, at least equal to or better
than any insurance coverage Gran Tierra purchases and maintains for the benefit
of its then current directors and officers, from time to time.

 
 
(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Gran Tierra for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, Gran Tierra shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.




 
7

--------------------------------------------------------------------------------

 

10.3 Survival
 
The provisions of sections 10.1 and 10.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with the
Partnership and such provisions shall continue in full force and effect in
accordance with such Indemnification Agreement and the provisions of this
Agreement for the benefit of the Executive.


ARTICLE 11
NON-COMPETITION AND CONFIDENTIALITY
 
11.1 Non-Competition
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of Partnership and will occupy a position of high fiduciary trust
and confidence, pursuant to which he has developed and will develop and acquire
wide experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of Partnership that such knowledge and experience shall be
used solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by the Partnership
pursuant to this Agreement he shall not engage in any practice or business in
competition with the business of Gran Tierra or any of its Member Companies.
 
11.2 Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Partnership and will become knowledgeable, aware and
possessed of all confidential and proprietary information, know-how, data,
strategic studies, techniques, knowledge and other confidential information of
every kind or character relating to or connected with the business or corporate
affairs and operations of Gran Tierra and its Member Companies and includes,
without limitation, geophysical studies and data, market data, engineering
information, shareholder data, client lists, compensation rates and methods and
personnel information (collectively “Confidential Information”) concerning the
business of Gran Tierra and its Member Companies. The Executive therefore agrees
that, except with the consent of the Board, he will not disclose such
Confidential Information to any unauthorized persons so long as he is employed
by Partnership pursuant to this Agreement and for a period of 24 months
thereafter; provided that the foregoing shall not apply to any Confidential
Information which is or becomes known to the public or to the competitors of
Gran Tierra or its Member Companies other than by a breach of this Agreement.
 
11.3 Following Termination of Agreement
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee of the
Partnership, the Executive shall not be prohibited from obtaining employment
with or otherwise forming or participating in a business competitive to the
business of Gran Tierra and its Member Companies after termination of this
Agreement and the Executive’s employment with the Partnership.

 
8

--------------------------------------------------------------------------------

 

ARTICLE 12
CHANGES TO AGREEMENT; ASSIGNMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all parties or else they shall have no force and effect.  Notwithstanding the
foregoing, the Partnership may assign this agreement to Gran Tierra or Member
Company, without the consent of the Executive.
 
ARTICLE 13
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.


ARTICLE 14
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.
 
ARTICLE 15
NOTICES 
 
15.1
Notice to Executive.

 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
 
15.2
Notice to Partnership or Gran Tierra.

 
Any notice required or permitted to be given to the Partnership or Gran Tierra
shall be deemed to have been received if delivered personally to, sent by
courier, or sent by facsimile to:
 

 
Gran Tierra Energy Inc.
 
300, 611-10th Avenue S.W.
 
Calgary, Alberta, Canada T2R 0B2
 
Fax: (403) 265-3242
 
Attn: Chief Executive Officer
   


 
9

--------------------------------------------------------------------------------

 

ARTICLE 16
WITHHOLDING
 
All payments made by the Partnership to the Executive or for the benefit of the
Executive shall be less applicable withholdings and deductions.
 
ARTICLE 17
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.


ARTICLE 18
REPLACEMENT OF PRIOR AGREEMENT


The parties acknowledge that the Prior Agreement is hereby replaced in its
entirety by this Agreement.  Pursuant to Section 8.1 of the Prior Agreement,
this Agreement shall be effective, and the Prior Agreement shall be terminated,
upon the execution of this Agreement by each of the parties to the Prior
Agreement.  Upon such execution, all provisions of the Prior Agreement are
hereby superseded in their entirety and replaced herein and shall have no
further force or effect.


(remainder of page intentionally left blank)

 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below, with an effective date as of November 4, 2008.



   
Gran Tierra Energy Inc., an Alberta
Corporation
         
By:
/s/  Dana Coffield
           
Name:
Dana Coffield
           
Title:
President
           
Date:
November 4, 2008
           
Gran Tierra Energy Inc., a Nevada
corporation
           
By:
/s/  Dana Coffield
           
Name:
Dana Coffield
           
Title:
President
           
Date:
November 4, 2008
       
/s/ Diana Ileaty
 
/s/ Edgar Louis Dyes
Witness
 
Edgar Louis Dyes
         
Date:
November 5, 2008


 
11

--------------------------------------------------------------------------------

 

Schedule A
Executive’s Duties


Duties and Responsibilities for President
 
·
President of Gran Tierra Energy Columbia shall report directly to the President
and CEO of Gran Tierra Energy Inc.

 
·
Strategic leadership – formulate and recommend strategies to the President and
CEO to maximize shareholder value and long-term success of the Company in
Columbia; implement capital and operating plans; identify principal risks to the
Company’s business and take appropriate steps to manage these risks; keep the
President and CEO fully informed on all significant operational, financial and
other matters relevant to the Company.

 
·
Technical Leadership – ensure a rigorous and disciplined approach to technical
work of the Company with regard to geology geophysics and related disciplines;
encourage technical innovation, imagination and pragmatism.

 
·
Financial Leadership – develop annual capital commitment and expenditure budgets
for approval by the President and CEO; develop annual operating forecasts;
authorize the commitment of funds sanctioned by the President and CEO; authorize
the commitment of contracts, transactions and arrangements in the ordinary
course of business; take reasonable steps to ensure the Company’s assets are
adequately safeguarded.

 
·
Administrative Leadership – develop and maintain a sound and effective
organizational structure; ensure all members of the organization have clear
responsibilities.

 
·
Public Leadership – maintain effective communications and appropriate
relationships with host government, ministry, industry associates, communities
and other in-country stakeholders; manage interactions between the Company and
the public in Columbia.

 
·
Compliance Leadership – establish effective control and coordination mechanisms
for all operations arid activities of the Company in Columbia in coordination
and support with those controls and procedures established by Corporate in
Calgary; take reasonable steps to ensure the safe, efficient operation of the
Company and its employees/workers; ensure all operations and activities are in
compliance with laws, regulations and the Company’s code of business conduct and
ethics and other policies and practices approved by Corporate; foster a high
performance corporate culture that promotes ethical practices and encourages
individual and corporate integrity and responsibility.


 
12

--------------------------------------------------------------------------------

 